Citation Nr: 0427043	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  98-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to September 18, 
1987, for a 10 percent disability rating for hemorrhoids.

2.  Entitlement to service connection for a right knee 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 1999, the veteran testified at a hearing before an RO 
Hearing Officer.  A transcript of this hearing is associated 
with the claims folders.  

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND that follows the 
order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the claim for an earlier 
effective date for a 10 percent disability evaluation for 
hemorrhoids have been accomplished.

2.  It is not factually ascertainable that the increase in 
disability resulting from the veteran's hemorrhoids justified 
the grant of a 10 percent rating prior to September 18, 1987. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 18, 
1987, for a 10 percent evaluation for hemorrhoids have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters to the appellant, particularly 
by letter dated in March 2001, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claim for an earlier effective date for the award of a 
compensable evaluation for his hemorrhoids, the specific 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although VA has not specifically requested 
the veteran to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain such evidence.  In light of the foregoing, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  

The record also reflects that all obtainable service 
personnel records and service medical records as well as 
pertinent post service medical records have been obtained.  
The veteran has not identified any source of post-service 
treatment for his hemorrhoids prior to September 18, 1997, 
that has not been associated with the claims folders.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claim for an 
earlier effective date on a de novo basis following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  There is no indication or reason 
to believe that its decision would have been different had 
the claim not been previously adjudicated.  In sum, the Board 
is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

The veteran filed his initial claim for service connection 
for hemorrhoids in February 1954, shortly after his discharge 
from active duty.  The veteran subsequently failed to report 
for a scheduled VA examination.  By letter in March 1954, the 
veteran was informed that he had not reported for the 
scheduled examination and that, based on his failure to 
cooperate, his claim had been disallowed.  He was informed 
that he could reopen his claim by submitting a statement of 
willingness to report for an examination.  The veteran did 
not respond.  

Therefore, by rating action in April 1954, the RO granted 
service connection for the veteran's hemorrhoids for purposes 
of VA outpatient treatment.  

A VA Form 10-2593, Record of Hospitalization, shows that the 
veteran was discharged from a VA research hospital in early 
October 1959 after approximately two weeks of 
hospitalization.  Tension type headaches, gastritis, and 
chronic prostatitis were diagnosed.  In response to an 
October 1959 request from the VA hospital for assignment of a 
VA claim number in conjunction with a claim for emergent 
hospitalization, the RO completed an extract from the claims 
folder in October 1959 and remarked that a claim had been 
disallowed for failure to prosecute.  

In a rating decision dated in June 1973, the RO determined 
that there was clear and unmistakable error in a January 1973 
rating decision that failed to bring forward the hemorrhoid 
condition for which service connection was established in 
April 1954.  The RO noted that the April 1954 rating decision 
was done for outpatient treatment purposes only.  It further 
noted that the veteran had originally filed a VA Form 21-526 
for service connection but failed to report for an 
examination and abandoned his claim.  The RO noted the 
veteran had filed a reopened claim in September 1972, and 
under the provisions of 38 U.S.C.A. § 310 (subsequently 
renumbered to § 1110) granted service connection for 
compensation purposes for hemorrhoids with a noncompensable 
rating, both effective from September 21, 1972, the date of 
receipt from the veteran of his reopened claim, i.e., his VA 
Form 21-526.  VA Form 20-822, Control Document and Award 
Letter, stamped verified in July 1973, indicates that the 
veteran was notified of this action and was furnished VA Form 
21-6782, which included the veteran's appellate rights.  He 
did not appeal the effective date of the grant of service 
connection for compensation purposes.

At a VA examination in September 1973, the veteran reported 
that he occasionally had protruding hemorrhoids when he was 
constipated or had diarrhea.  The veteran reported that he 
manually reduced the hemorrhoids.  On objective examination, 
the veteran was noted to have one external hemorrhoid and two 
internal hemorrhoids.  It was noted that the veteran was able 
to control his hemorrhoids medically.  

Subsequent VA outpatient treatment records dated from 
February 1986 to October 1987 show treatment for various 
conditions.  However, these records do not reflect any 
complaint or treatment pertaining to the veteran's service-
connected hemorrhoids.  

On September 18, 1987, the RO received a statement from the 
veteran expressing his desire for an increased rating for his 
service-connected hemorrhoids.  He reported that he had been 
self medicating for the condition and was "always pushing 
them back up."  He reported unbearable pain and bleeding.  

In connection with his claim he was afforded a proctology 
examination in October 1987.  He complained of hemorrhoids 
with infrequent fresh blood and vague abdominal pain without 
weight loss.  On examination, there were no abdominal rectal 
masses.  He was noted to have small external skin tags with 
three large internal hemorrhoids.  

By rating action in February 1988, the RO denied an increased 
rating for the veteran's hemorrhoids.  The veteran was 
informed of this decision by letter dated in March 1988.  He 
subsequently appealed the decision.

The report of a September 1988 VA examination indicates that 
the veteran continued to report that his hemorrhoids would 
protrude when he had bowel movements or if he squatted down.  
His hemorrhoids occasionally bled.  On examination, the 
veteran was noted to have a few external hemorrhoids.  The 
diagnosis was history of hemorrhoids with small external 
hemorrhoids found that were periodically symptomatic.  

The report of a May 1991 VA rectal examination reflects that 
the veteran reported that he would occasionally have bleeding 
with a hard bowel movement.  There was a rectal tag 
externally and external hemorrhoids were noted, but there 
were no internal hemorrhoids.  The diagnosis was external 
hemorrhoids, symptomatic, with rectal bleeding at times with 
a hard bowel movement.  

The report of an October 1994 VA examination indicates that 
the veteran reported experiencing bleeding 1 or 2 times per 
year with protrusion with each stool.  

In July 1996, the Board issued a decision which awarded an 
increased rating of 10 percent for the veteran's hemorrhoids.  
Thereafter, the RO issued a March 1997 rating decision that 
effectuated the Board's decision.  The RO assigned an 
effective date of September 18, 1997, for the increased 
evaluation.  Thereafter, the veteran submitted a timely 
appeal of the effective date assigned for the increased 
rating.  

Legal Criteria

Under the laws administered by VA, hemorrhoids, either 
internal or external, are rated under Diagnostic Code 7336 of 
the Rating Schedule.  38 C.F.R. § 4.114, (2003).  Under these 
criteria, a noncompensable disability rating contemplates 
mild or moderate hemorrhoids.  A 10 percent disability 
evaluation is appropriate with large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissues 
evidencing frequent recurrences.  A 20 percent disability 
rating is warranted with persistent bleeding and with 
secondary anemia, or with fissures.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2003).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2003).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2003).

If a formal claim for compensation has previously been 
allowed, a report of VA examination or hospitalization can be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(b).

The effective date of an increased disability rating is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  Otherwise, it is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a)(b)(2); 38 C.F.R. § 3.400(o).  

Analysis

As noted above, service connection for compensation purposes 
for hemorrhoids was granted by rating action in 1973 with 
assignment of a noncompensable disability rating.  The 
veteran was informed of this decision in July 1973; however, 
he did not file a timely appeal of the disability evaluation 
assigned.  

The record reflects that the RO did not receive any 
correspondence containing an expression on the veteran's part 
of an intent to pursue an increased rating for his 
hemorrhoids until September 18, 1987.  That is the effective 
date assigned by the RO for the increased (compensable) 
rating.  The veteran argues that his hemorrhoids warranted a 
compensable evaluation prior to that date.  

However, the Board notes that there is no evidence that the 
veteran submitted a claim, either formal or informal, for an 
increased rating prior to September 18, 1987.  Therefore, the 
Board agrees that September 18, 1987, is the date of receipt 
of claim for purposes of determining the effective date of 
the increased evaluation.  With respect to the one year 
period prior to September 18, 1987, the outpatient treatment 
records do not show the veteran's service-connected 
hemorrhoids warranted a compensable evaluation.  On the 
contrary, there is no objective evidence of treatment or 
symptoms related to hemorrhoids during that period.  In fact, 
it was not until October 1987 that the clinical evidence 
showed hemorrhoids with occasional bleeding sufficient to 
warrant a higher rating.  

The Board notes that records of VA examination or 
hospitalization can be accepted as an informal claim for 
increased benefits.  See 38 C.F.R. § 3.157(b).  The veteran 
underwent various VA examination in September 1973 in 
connection with a claim for pension benefits.  He was not 
seeking an increased evaluation for hemorrhoids at that time.  
Moreover, at that time, he reported only occasional problems 
with hemorrhoids and stated that he was able to manually 
reduce the hemorrhoids.  In addition, the examiner did not 
note the presence of large or thrombotic hemorrhoids, or 
excessive redundant tissues.  The reported findings are 
consistent with the assigned noncompensable evaluation.  

In sum, the veteran did not allege an increase in disability 
until September 18, 1987, and it is not factually 
ascertainable that the disability was 10 percent disabling 
prior to September 18, 1997.  Therefore, an effective date 
prior to September 18, 1987, for the 10 percent evaluation is 
not in order.      

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An effective date prior to September 18, 1987, for a 10 
percent disability evaluation for hemorrhoids is denied.  


REMAND

The veteran has variously contended that his right knee 
disability is due to injury in service and that his right 
knee disability is secondary to his service-connected left 
knee disability.  The veteran's service medical records show 
that he complained of pain in both knees in December 1953.  
While the RO noted in the April 2004 supplemental statement 
of the case that the veteran's medical evidence does not show 
that the veteran's has a diagnosed right knee disorder, the 
report of an October 1994 VA examination includes diagnoses 
of mild femoral disease and mild degenerative joint disease 
of the right knee.  The Board is of the opinion that a VA 
examination would be probative in ascertaining whether the 
veteran presently has a right knee disability that is related 
to his active military service or his service-connected left 
knee disability.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession.  In addition, he should be 
requested to provide identifying 
information and any necessary 
authorization for any health care 
providers who may possess records, not 
already associated with the claims 
folders, pertaining to post-service 
treatment or evaluation of his right knee 
disability. 

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present right knee disorder(s).  The 
claims folders must be made available to 
the examiner for review.  Based on the 
examination results, the review of the 
claims folders and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present right knee disorder as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's active military service or was 
caused or chronically worsened by his 
service-connected left knee disability.  
The supporting rationale for each opinion 
expressed must also be provided.

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
claim for service connection for a right 
knee disability based on a de novo review 
of all of the pertinent evidence.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



